UNITED STATES COURT OF APPEALS
                       For the Fifth Circuit



                            No. 95-50831
                          Summary Calendar



                         ALICIA COMADURAN,

                                               Plaintiff-Appellant,


                               VERSUS


                  UNIVERSITY OF TEXAS AT EL PASO;
                          WILLIAM FURLONG,

                                              Defendants-Appellees.




           Appeal from the United States District Court
                 For the Western District of Texas
                           (EP-95-CV-13)
                           June 21, 1996


Before DAVIS, BARKSDALE, and DeMOSS, Circuit Judges.

PER CURIAM:*

      We have carefully reviewed the briefs, the record excerpts and

relevant portions of the record itself.    For the reasons stated by

the district court in its Order filed September 5, 1995, we affirm

the final judgment filed under date of September 5, 1995, in favor


  *
   Pursuant to Local Rule 47.5, the Court has determined that this
opinion should not be published and is not precedent except under
the limited circumstances set forth in Local Rule 47.5.4.
of the defendants.

                     AFFIRMED.